In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-14-00082-CR


                      TARVARUS DEANDRE STUCKEY, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 297th District Court
                                   Tarrant County, Texas
               Trial Court No. 1103963D, Honorable Everett Young, Presiding

                                     January 16, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Tarvarus Deandre Stuckey, appellant, appeals his conviction for aggravated

robbery. Through a single issue, appellant contends the trial court erred by ordering

reparations be paid by him to the State because the record does not support same. We

affirm as modified.

      Appellant was indicted on June 6, 2006, for aggravated robbery; he requested

counsel on March 12, 2008. The court appointed counsel and entered an order for

appellant to make “monthly payments for legal services” at the rate of $100 per month
on the tenth day of each month beginning August 10, 2009, until further order of the

court. The payments were to be made to the Tarrant County District Clerk’s office. On

July 19, 2011, appellant pled guilty to the charged offense and was placed on deferred

adjudication. At that time, according to the trial court’s judgment, he was ordered to pay

a $1,000 fine, $280 in court costs, and attorney fees “to be determined.” However, he

had already paid $100 toward those fees. Furthermore, the conditions of probation

imposed on appellant included a $60 a month supervision fee, $20 for Crime Stoppers,

attorney fee “to be determined,” a $1,000 fine, and $284 dollars in court costs (a four

dollar difference from the trial court’s judgment). The trial court’s certification of right to

appeal showed that appellant had waived his right to appeal.

       On or about December 12, 2011, appellant’s conditions of probation were

amended. The amendment imposed the obligation to pay attorney’s fees in the amount

of $3,360.    Furthermore, appellant received a notice of the amendment given the

presence of his signature on the document.

       Subsequently, the State moved to adjudicate appellant’s guilt. The trial court

adjudicated appellant guilty and sentenced him to twenty years in prison. It further

ordered appellant to pay $305 in court costs and reparations in the amount of $6,216.

An order authorizing the withdrawal of funds from appellant’s inmate trust account in the

amount of $6,521 was also executed.

       A bill of costs appears in the appellate record wherein the district clerk certified

on January 6, 2014, that appellant owed $305 in court costs, no attorney’s fees, no fine

and $6,216 for reparation (probation fees). Another document appearing in the record

dated January 8, 2014, and entitled Community Supervision and Corrections



                                              2
Department of Tarrant County included a “Revocation/Restitution/Reparation Balance

Sheet – Art. 42.03 § 2(b) of the Code of Criminal Procedure.”           According to that

document, appellant owed $80 due to CSCD, $1,800 in probation fees and then a total

balance of “all Reparations owed” as $1,880.       However, immediately after the total

figure appears a handwritten note referring to $976 in fines, $3,360 for attorney’s fees,

and a total amount of $6,216. Lastly, another handwritten notation refers to court costs

of $305. The next document in the record is a list of fee breakdowns from the Tarrant

County District Clerk indicating that courts costs of $305, fines of $976, attorney fees of

$3,360, and no probation fees remained to be paid. The document also shows that

appellant paid $24 toward his $1,000 fine and $100 toward the $3,360 for attorney’s

fees. Needless to say, the record is far from uncontradicted on what is and is not

outstanding.

       Appellant contends that the trial court erred in ordering reparations as there is

insufficient evidence to support it. Therefore, appellant requests that this court modify

the judgment by deleting the reparations.

       The State concedes that the order for payment of $976 in fines and an $80

CSCD fee is not supported by the record and that those two items should be deleted

from the amount due and the judgment. The State contends the remainder of the total

amount was assessed when appellant received probation and should have been

attacked at that time. Furthermore, he agreed to pay these items which prevents him

from complaining about them on appeal. Finally, the State contends that $305 in court

costs was not included in the final judgment which should be done now.




                                            3
       Because the State concedes that the $976 fine and $80 fee should be deleted

from the total owed by appellant, we will delete those amounts. We, further, agree that

appellant failed to object to the following monetary obligations imposed as part of the

conditions upon which the deferral of his adjudication was dependent. They are $3,360

in attorney’s fees, a $60 a month probation fee, and $280 in court costs. Evidence

garnered from the records of the CSCD indicates that the unpaid probation fees totaled

$1,800 at the time appellant was adjudicated guilty. Because appellant failed to object

to the imposition of conditions of probation at the time they were assessed, he has

waived any complaint about them now. Wiley v. State, 410 S.W.3d 313, 320-21 (Tex.

Crim. App. 2013).

       We also note evidence of the $305 in court costs assessed at the time

appellant’s probation was revoked.     Yet, appellant’s payment of $100 toward his

attorney’s fee was not deducted. Doing so now would result in an outstanding fee of

$3,350.    Therefore, we find that the record illustrates that the total amount of

“reparations” due from appellant is $5,735. We modify the trial court’s judgment to

reflect that amount.

       Accordingly, we modify the judgment to reflect that the reparations due from

appellant are $5,735 and affirm the judgment as modified.




                                                            Brian Quinn
                                                            Chief Justice


Do not publish.



                                           4